Case 1:19-cv-02645-AJN-KHP Document 251-2 Filed 12/11/20 Page 1 of 5




                          Exhibit 2
     Case 1:19-cv-02645-AJN-KHP Document 251-2 Filed 12/11/20 Page 2 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CITY OF ALMATY, KAZAKHSTAN and BTA
BANK JSC,
                                                           19 Civ. 2645 (AJN) (KHP)
                                 Plaintiffs,

                  -against-
                                                           RESPONSE TO PLANTIFFS’
FELIX SATER, DANIEL RIDLOFF, BAYROCK                       THIRD REQUEST FOR
GROUP INC., GLOBAL HABITAT SOLUTIONS,                      PRODUCTION OF
INC., RRMI-DR LLC, FERRARI HOLDINGS                        DOCUMENTS____________
LLC, and MEM ENERGY PARTNERS LLC,

                                 Defendants.

S I R S:

       Defendants Felix Sater, Bayrock Group, Inc., and Global Habitat Solutions, Inc. (the

“Responding Defendants”), hereby respond to Plaintiffs’ Third Request For Production of

Documents, dated September 30, 2020 (the “Demand”).



                         GENERAL OBJECTIONS AND COMMENTS
                            APPLICABLE TO ALL REQUESTS



       A.      The production by of any documents pursuant to the Demand shall not be deemed or

constitute any waiver by Responding Defendants of any objection on any Responding Defendants’

part as to the admissibility of any such documents or any of the information contained therein on

any ground, for any purpose, including subsequent discovery in or at the trial of this action, or an

acquiescence in any description or characterization by Responding Defendants with respect to any

such document requested.
     Case 1:19-cv-02645-AJN-KHP Document 251-2 Filed 12/11/20 Page 3 of 5




       B.      The documents that will be furnished pursuant to the Demand have been obtained

through inquiry made by counsel to the responsible persons of Responding Defendants. Therefore,

it is believed that the documents available for production hereunder are all of the documents

requested subject to the exceptions and objections noted in this Response. If any additional

documents, the production of which have been requested, are later located or identified in

subsequent discovery, then such documents will be produced in accordance with this Response.



       C.      Responding Defendants object to the Definitions and Instructions set forth in the

Demand to the extent that such definitions or instructions may call for the production of documents

or information which are protected by the attorney-client or other applicable privileges, and are

violative of the Federal Rules of Civil Procedure and the Rules of the United States District Court

for Southern District of New York.



       D.      Responding Defendants object to all of the requests to the extent that they seek

the production of documents having nothing whatsoever to do with the underlying claims and

defenses in the Action and seek only to invade the protections and privileges attributable to

settlement discussions.



                      RESPONSES TO THE DOCUMENT REQUESTS

Request No. 1.


        Written communications (e.g., emails, text messages, transcribed voicemails,
letters, handwritten notes, or notes concerning any telephone or in-person meeting) for
the period from October 9, 2018 to present, whether direct or indirect (i.e., through
intermediaries) between, on one hand, Felix Sater or any agent, representative, or
associate of Felix Sater or any entity controlled by him and, on the other hand, BTA,

                                                 2
    Case 1:19-cv-02645-AJN-KHP Document 251-2 Filed 12/11/20 Page 4 of 5




Almaty, or the Republic of Kazakhstan, or any of their agents, associates, or
representatives, related to a potential settlement or other resolution, formal or informal, of
any and all litigation or legal proceedings between them.

Response to Request No. 1



       Pursuant to Rule 408 of the Federal Rules of Evidence and applicable law,

Responding Defendants object to Request No 1 which requires the production of

confidential privileged settlement communications or documents related thereto. In

addition, there is no likelihood that admissible evidence will be generated by the

dissemination of the terms of such confidential settlement documents and documents related

to settlement, all as required under Rule 26 of the Federal Rules of Civil Procedure.

Plaintiffs cannot meet their burden of showing that documentation related to settlement

related materials are reasonably calculated to lead to the discovery of admissible evidence.



Request No. 2.

        Written communications (e.g., emails, text messages, transcribed voicemails,
letters, handwritten notes, or notes concerning any telephone or in-person meeting) for
the period from October 9, 2018 to present, between, on one hand, Felix Sater and, on the
other hand, any of his agents, representatives, or associates or any entity controlled by
him related to a potential settlement or other resolution, formal or informal, of any and all
litigation or legal proceedings between Felix Sater, on one hand, and BTA, Almaty, or
the Republic of Kazakhstan, on the other hand. This request includes any communications
in which Felix Sater directs any of his agents, representatives, or associates to contact
BTA, Almaty, or the Republic of Kazakhstan, or any of their agents, associates, or
representatives, concerning any potential settlement or resolution, formal or informal, of
any and all litigation or legal proceedings between them.




                                              3
      Case 1:19-cv-02645-AJN-KHP Document 251-2 Filed 12/11/20 Page 5 of 5




Response to Request No. 2

       See response to Request No 1 above, which is incorporated by reference herein.



Dated: New York, New York
       October 31, 2020
                                                          TODD & LEVI, LLP

                                                          By: s/s/ Jill Levi          x
                                                                 Jill Levi
                                                                 David Rosenberg
                                                          Attorneys for Responding Defendants
                                                          444 Madison Avenue, Suite 1202
                                                          New York, New York 10022
                                                          Tel: 212-308-7400
TO:    Matthew L. Schwartz, Esq.
       Craig Wenner, Esq.
       BOIES SCHILLER FLEXNER LLP
       55 Hudson Yards
       New York, New York 10001
       Tel: 212 446-2300




                                              4
